DETAILED ACTION
In Reply filed on 02/01/2022, claims 1-13 are pending. Claims 1-13 are currently amended. No claim is canceled, and no claim is newly added. Claims 1-13 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhofer et al. (US 6,439,286 B1, hereinafter Baumhofer) in view of Ishibashi (JP 2015171872 A), Iwamura et al. (US 6,109,317, hereinafter Iwamura), and Shibai (US 20190061431 A1).
Regarding claim 1, Baumhofer teaches that a pneumatic tire (abstract, column 1 line 16) comprising: 
a shoulder main groove (circumferential groove 16) that is disposed on one side in a tire width direction from a tire equatorial plane (equator plane Z-Z) and extends in a tire circumferential direction (column 7 lines 42-58; FIGURE 1); 	
a shoulder land portion (shoulder block row 1) that is formed between a ground contact end (boundary of the width B) and the shoulder main groove (circumferential groove 16) (column 7 lines 1-27; FIGURE 1); 
a central land portion (center region M) that is formed on the other side of the shoulder main groove (circumferential groove 16) in the tire width direction (column 7 lines 42-58; FIGURE 1); and 
first inclined grooves (transverse groove 11) that are each provided fully in the central land portion (center region M) at intervals in the tire circumferential direction, that each have one end open to the shoulder main groove (16) and the other end terminating in the central land portion (M), that each extend from the shoulder main groove (16) and beyond the tire equatorial plane (equator plane Z-Z) in a direction inclined with respect to the tire circumferential direction,  (column 7 line 59 – column 8 line 13; FIGURE 1).  
However, Baumhofer does not specifically teach that (1) the first inclined grooves, each have a first portion on a first side in the tire width direction and a second portion shallower in depth than the first portion on a second side in the tire width direction where the first side is closer to the shoulder main groove than the second side in the tire width direction; (2) a length of each of the first inclined grooves along the tire circumferential direction is 90% or more and 180% or less of a ground contact length on the tire equatorial plane when a normal load is applied; (3) second inclined grooves that are each an extension of one of the first inclined groove over the shoulder main groove and each provided fully in the shoulder land portion at intervals in the tire circumferential direction, that each have one end open to the shoulder main groove and the other end terminating in the shoulder land portion, and that each extend in a direction inclined with respect to the tire circumferential direction.
	Regarding deficiency (1), Ishibashi teaches a pneumatic tire having improved steering stability and hydro performance (¶ [0001]). The tire tread has a plurality of inclined lateral grooves 7 which are separated in the tire circumferential direction on the outer side of the directional main groove 6 in the tire axial direction, and the inclined lateral groove 7 (i.e., the same as the transverse groove 11 as disclosed in Baumhofer and the first inclined groove as recited in claim 1) includes a first inclined groove portion 7A extending in the tire circumferential direction along the circumferential main groove 6 and a second inclined groove portion 7B inclined outward in the tire axial direction toward the rear landing side (¶ [0016]-¶ [0017]; FIGURE 1). From the viewpoint of an inclined portion 5B whose height is gradually reduced from the main portion 5A to the groove bottom 7As of the first inclined groove portion 7A (¶ [0021]-¶ [0022]; FIGURE 3). Of note, in the configuration as shown in FIGURE 3, the second portion (as recited in the claim) of the inclined groove 7 would have a shallower depth than the first portion (as recited in the claim) of the inclined groove 7.
 	Regarding deficiency (2), Iwamura teaches a vehicle tire having a tread pattern capable of improving wet performance and decreasing tire noise (abstract, column 1 lines 6-8). The tread includes the first inclined groove (main grooves 2, the same as the transverse groove 11 as disclosed in Baumhofer) (column 3 lines 64-67; FIGURE 1), and a length of each of the first inclined grooves along the tire circumferential direction is 90% or more and 180% or less of a ground contact length (a center length of the ground contact patch as shown in FIGURE 3) on the tire equatorial plane when a normal load is applied (FIGURES 1 and 3).
Of note, although Iwamura does not explicitly disclose that a length along the tire circumferential direction of the main groove 2 is 90% or more and 180% or less of a ground contact length of the ground contact patch, it is obvious that the length of the main groove 2 is more than 100% and less than 200% (roughly close to 170%) in consideration of FIGURES 1 and 3.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
Regarding deficiency (3), Shibai teaches a pneumatic tire including land portions defined by a main groove in a tread portion, and particularly relates to a pneumatic tire that can provide good steering stability on dry road surfaces and steering stability on wet road surfaces (¶ [0001]). The tire includes the log groove 33A (i.e., the same as the transverse groove 11 as disclosed in Baumhofer and the first inclined groove as recited in claim 1) communicates with the shoulder main groove 13 at one end and terminates within the intermediate land portion 22 at the other end, and the lug groove 33B (i.e., second inclined grooves as recited in claim 1) communicates with the shoulder main groove 13 at one end and terminates within the shoulder land portion 24 at the other end (¶ [0043]; FIGURE 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the tread of Baumhofer to have a shallower portion at a second portion of the inclined grooves, to have a length of the inclined grooves as more than 100 % and less than 200 % of a ground contact length, and to further includes the second inclined lug grooves each at an extension of the inclined grooves as recited in claim 1, as taught by Ishibashi, Iwamura, Shibai, respectively, in order to yield known results or a reasonable expectation of successful results of obtaining a tire having improved steering stability and hydro performance (derived from Ishibashi: ¶ [0001], Iwamura: column 1 lines 6-8; Shibai: ¶ [0001]). 
Regarding claim 2, Baumhofer teaches that the first inclined grooves (11) adjacent to each other in the tire circumferential direction are disposed such that at least a portion of projection views in the tire circumferential direction overlap each other (FIGURE 1).
Regarding claims 3 and 8, Baumhofer teaches that wherein an inclination angle of each of the first inclined grooves (11) with respect to the tire circumferential direction changes so as to approach the tire circumferential direction as approaching the other side in the tire width direction from the shoulder main groove (column 7 line 59 – column 8 line 13; FIGURE 1).
Regarding claims 4 and 9-10, Baumhofer teaches that wherein a groove width of each of the first inclined groove (11) along the tire width direction narrows as approaching the other end (FIGURE 1).
Regarding claims 5 and 11-13, modified Baumhofer teaches that wherein the shoulder main groove (Iwamura: circumferential groove 3, the same as the circumferential groove 16 as disclosed in Baumhofer) comprises inward bend portions and outward bent portions, and is a zigzag groove (Iwamura: marked as a dotted line in annotated FIGURE 1 of Iwamura) configured in such a manner that each of inward bent portions and each of the outward bent portions are alternately and repeatedly disposed, and each of the first inclined groove (Iwamura: main groove 2, the same as the transverse groove 11 as disclosed in Baumhofer) is connected to one of the inward bent portions (Iwamura: column 6 line 10-12: the main grooves 2 and the shoulder grooves 4 are connected to the zigzag points of the circumferential grooves 3; Iwamura). Thus, modified Baumhofer teaches all the claimed limitations, and motivation to combine applied to claim 1 equally applies here. 

    PNG
    media_image1.png
    807
    839
    media_image1.png
    Greyscale
[AltContent: textbox (An annotated FIGURE 1 of Iwamura.)]


Regarding claim 6, Baumhofer teaches that the tire further comprising: 
one or more of main grooves (circumferential grooves 4 and 6) that extend in the tire circumferential direction on the other side in the tire width direction from the tire equatorial plane (FIGURE 1), 
wherein a total of groove widths of the shoulder main groove (16) and the first inclined grooves (11) in the tire width direction on a ground contact surface (B) is larger than a total of groove widths of the one or more main grooves (4, 6) in the tire width direction (column 7 lines 53-56: circumferential groove 16 is a straight-running, wide circumferential groove having a width substantially corresponding to the width of circumferential groove 6 in outside region A; column 8 lines 12-13: grooves 11 are essentially formed with the width of transverse grooves 2; FIGURE 1; of note, it is obvious that the width of the transverse grooves 11 in the tire width direction is at least larger than the width of the circumferential groove 4 as shown in FIGURE 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Baumhofer as applied to claim 1 above, and further in view of Shibayama (US 20160101655 A1). 
Regarding claim 7, modified Baumhofer teaches that the tire further comprising: 
one or more of main grooves (circumferential grooves 4 and 6) that extend in the tire circumferential direction on the other side in the tire width direction from the tire equatorial plane (Baumhofer: FIGURE 1), 
Baumhofer: FIGURE 1); and 
a shoulder lateral groove (transverse grooves 20, 30) provided on the second shoulder land portion (Baumhofer: column 7 lines 12-41; FIGURE 1). 
Modified Baumhofer further teaches that grooves 3 and 30, which begin outside of a region of the tread profile adapted to make a contact with the ground, just barely run or extend into the tread profile region (Baumhofer: column 7 lines 23-26; FIGURE 1). 
However, modified Baumhofer does not specifically teach that (1) wherein in the shoulder lateral groove, one side in the tire width direction terminates in the second shoulder land portion, and the other side in the tire width direction extends outward in the tire width direction from the ground contact end, (2) the second shoulder land portion includes a tapered surface formed on a groove wall facing the shoulder lateral groove so that the groove width of the shoulder lateral groove gradually increases as approaching the ground contact surface from a groove bottom side, and the tapered surface is provided wide as approaching the other side in the tire width direction.
Shibayama teaches a pneumatic tire having a good drainage performance and a short braking distance (¶ [0008]). A tread of the tire includes a shoulder portion 12a isolated by a main groove 11, and a plurality of groove-shaped slits are provided in the shoulder portion 12a (¶ [0009]; FIGURE 1). Among the groove-shaped slits, a slit (marked as a dotted circle in the annotate FIGURE 1 of Shibayama) (i.e., shoulder lateral groove), which has one end terminated in the shoulder portion and the other extending outward, includes a tapered surface (a first tapered portion 21 and a second Shibayama). 
Of note, although Shibayama does not explicitly disclose a detailed structure of the slit (marked as a dotted circle in the annotate FIGURE 1 of Shibayama) as much as the slit 2, in consideration of FIGURE 1, it would be obvious to one of ordinary skill in the art that a tapered surface of the slit (marked as a dotted circle) is constructed as a similar way as the one of the slit 2 as cited above. 

    PNG
    media_image3.png
    457
    723
    media_image3.png
    Greyscale
[AltContent: textbox (An annotated FIGURE 1 of Shibayama.)]
modified Baumhofer with a groove-shaped slit (marked as a dotted circle in the annotate FIGURE 1 of Shibayama) in the shoulder land region as taught by Shibayama in order to yield known results or a reasonable expectation of successful results of obtaining a pneumatic tire having a good drainage performance and a short braking distance (Shibayama: derived from ¶ [0008]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/
Examiner, Art Unit 1744                                                                                                                                                                                             /LEITH S SHAFI/Primary Examiner, Art Unit 1744